697 So. 2d 592 (1997)
Major BANKS, et al.
v.
NEW YORK LIFE INSURANCE COMPANY, et al.
No. 97-OC-1996.
Supreme Court of Louisiana.
July 29, 1997.
Granted. Judgment of the court of appeal vacated and set aside. Suspensive appeal reinstated. See State ex rel. Guste v. General Motors Co., 354 So. 2d 770 (La.App. 4th Cir.), aff'd, remanded, 370 So. 2d 477 (La. 1978). Case remanded to the court of appeal for further proceedings on an expedited basis.
LEMMON and JOHNSON, JJ., would deny the writ.
KIMBALL, J., recused.
VICTORY, J., not on panel; recused.